Case 7:19-mj-00911 Document 1 Filed on 04/22/19 in TXSD Page 1 of 1-

AO 91 (Rev 8/0l) Cn`minalComplaint

United States District Court '

soUTHERN DISTRICT oF TEXAS
McALLEN DIvISIoN `

 

 

 

UNlTED STATES OF AMERlCA g
V- CRIMINAL 'COMPLAINT
Jose Ricaido Esqueda-Pina v

Case Number: M-19- q l l -M

1AE_ YoB: 1967
M EX|CO
(Name and Address of Defendant)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about Apri121, 2019 in Hida|qo COunty, in

the l Southern District of Texas
(Track Statutory Language of Ojj’ense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance oflaw, and thereafter

was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title __8____ United States Code, Section(s) 1326 (Fe|ony)
l further state that I am a(n) Senior Patrol Agent and that this complaint is based on the 7
following facts:

 
 
  

 

Jose Ricardo Esqueda-Pina Was encountered by Border Patrol Agents near Mission, Texas on April 21, 2019. The m estigating Agent
established that the Defendant Was an undocumented alien and requested record checks. The Defendant claims to have illegally “’
entered the United States on April 21, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally '
Deported/Excluded from the United States on April 8, 2011 through Laredo, Texas. Prior to Deportation/Exclusioh the Defendant was

. instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary-__ ofHomeland
Security. On April 15, 2008, the defendant was convicted of Being found 111 the U. S. after previous deportation and sentenced to forty-
six (46) months confinement and two (2) years supervised release term.

\

 

 

/\Qe(o»-H-A- A‘J'Mr L~C :‘:
Continued on the attached sheet and made a part of this complaint: ` EYes\ No
Sworn to before me and subscribed in my presence, Signg{ture of Comp-ainant
A April 22, 2019 q .' § r?/”"'; Ju|io C,Pena ,.` lSenior Patrol Agent

 

 

' / '_ &lY-w»/S
.L»£:;Y/ c bly/fw gz; ,U.S.MagistrateJudge ` /;/(/L§

Name and Title of Judicial Officer / S'ignature of Judicial Officer /

 

